DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to at least the following patentably distinct species: Species 4 shown in Figures 31-41.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  During a telephone conversation with Lynda Calderone on August 18, 2021 a provisional election was made with traverse to prosecute the invention of Species 4, claim(s) 22-32, 40-43 and 53.  Affirmation of this election must be made by applicant in replying to this Office action.
Examiner acknowledges the confirmation of the election of Species 4 without traverse.

Claim Objections
Claim(s) 22, 25 and 40-42 is/are objected to because of the following informalities:
At line 11 of claim 22, “the brackets” should be replaced with “the plurality of brackets”.
At line 13 of claim 22, “of each” should be replaced with “of said each”.
At line 14 of claim 22, “of each” should be replaced with “of said each”.
At line 4 of claim 25, “rails that extends” should be replaced with “rails extends”.
At line 16 of claim 40, “section of each” should be replaced with “section of said each”.
At line 16 of claim 40, “the crossmember” should be replaced with “one crossmember”.
At line 2 of claim 41, “of each” should be replaced with “of said each”.
At line 2 of claim 42, “section of each” should be replaced with “section of said each”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 54 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites the limitation(s) “each of”, "a web", “a first end”, “a second end”, “a flange” and “opposing directions” in lines 6-9.  The limitations are double inclusion(s) of previously recited limitation(s) in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 40, 42-43, 53-55 and 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (US Publication 2014/0049033) in view of Garceau et al. (US Publication 2007/0194564).
In regards to claim(s) 40, 42-43, 53-55 and 57-58 (54 as best understood), Yee et al. discloses the claimed limitations including a vehicle frame assembly and a method of assembling the frame assembly, comprising:
providing at least one rail (4) comprising a first flange (22,26) extending generally transversely (and up) and a second flange (24,28) extending generally transversely and away from (down versus up) the first flange, the first flange extending generally transversely (towards an inside; 22) and outwardly from the vehicle frame assembly (upward; 26) and the second flange extending generally transversely, inwardly within the vehicle frame assembly (transversely, inwardly; 24), a plurality of crossmembers (8), each of the plurality of crossmembers comprises a web (40) having flanges (42,44), the flanges arranged perpendicularly (Reference is made to Figures 4-5) to the web of the crossmember on opposite ends (front and rear) of the web, the flanges extending outwardly in opposing directions (forward or rearward), and a plurality of brackets (6,12), wherein each of the plurality of brackets comprises a first plate (36), a second plate (38) and a connection section (12,30,32,34) bridging an area between the first plate and the second plate;
assembling the vehicle frame assembly by arranging the at least one rail generally longitudinally (Reference is made to Figure 4) and the plurality of crossmembers generally transversely (Reference is made to Figure 5) to the at least one rail; and,
connecting each crossmember of the plurality of crossmembers to one rail of the at least one rail by engaging with and securing to the first plate (36) of each bracket of the plurality of brackets the first flange (22,26) of the at least one rail, and engaging with and securing to the connection section of said each of the brackets of the plurality of brackets a surface of one crossmember of the plurality of crossmembers (Reference is made to Figures 1-5 and Paragraphs 0011-0013);
further comprising connecting (indirectly) the connection section of said each of the brackets of the plurality of brackets to a web of the crossmember of the plurality of crossmembers;
comprising securing using fasteners (Reference is made to Figures 1-3 and Paragraphs 0011-0012).

Examiner notes annotated Figures 4 and 5 have been included below for reference.

    PNG
    media_image1.png
    694
    712
    media_image1.png
    Greyscale


Yee et al. discloses the limitations excluding galvanized members.
Examiner notes that Yee et al. discloses composite members but discloses that metal members are known while Yee et al. does disclose it is desirable to reduce weight there is no teaching precluding the use of metal fabricated members.
Garceau et al. discloses constructing a vehicle frame utilizing metal fabricated components with a galvanized coating and that the members may be pre-coated.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the frame assembly of Yee et al. in view of the teachings of Garceau et al. to include a galvanization of the rail and crossmembers since it is known to provide a coating such as galvanizing upon any and all frame components prior to or after assembly (Reference is made to Paragraph 0046).

Allowable Subject Matter
Claim(s) 22-26, 28-32 and 59 is/are allowed.
Claim(s) 41 and 56 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 23, 2022 have been fully considered but they are not persuasive.
Examiner acknowledges the election of Species 4 without traverse.
Examiner maintains the previous rejection is proper.
Regarding the arguments directed to composites, examiner notes that it is known to form box frame sections from metal not just composites.  The disclosure of Yee does not explicitly teach away from constructing the frame assembly of metal.  Yee specifically discloses frames being known to be constructed of metal.  No evidence appears to be provided to overcome the combination as formulated, as such the arguments are not persuasive.
Similar rational applies to the arguments directed to Garceau and galvanizing.  There is no teaching precluding the combination of references as formulated.  Examiner further notes that there are readily available solutions to those in the art (e.g. galvanizing spray) for dealing with pre-galvanized metal and needing to work, weld, drill through or cut said metal.
Regarding the argument directed to “bracket”, the prior art’s selection of terminology does not preclude a bracket shaped element from being considered a bracket.  Furthermore, the elements are separate, as such they may be considered separate elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616